Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 15 January 2021 consisting of 12 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The examiner has reviewed the IDS and accompanying literature filed 15 January 2021, but was unable to discover suitable references to assemble a prima facie case of  obviousness over the instant claims.  Further discussion follows.   Independent claim 85 recites:

    PNG
    media_image1.png
    446
    661
    media_image1.png
    Greyscale

The examiner has performed an extensive search of patent literature and non-patent literature for the important limitations of claim 85.  There is no prior art that contains all of the following limitations: “BMP,” “bFGF,” “WNT,” “ROCK inhibitor,” “pluripotent,” “mesodermal,” and “hematopoietic” that describe a differentiation method that directs the cells from pluripotent stem cells to hematopoietic lineages via a mesodermal lineage.  
Additionally, the examiner could not find a scientifically logical reason to combine references to satisfy the limitations of the claimed invention.   The closest prior art that come near to providing the limitations of the instant claims are:  Feng et al. (US2018/0008640) and Slukvin et al. (US-9382531).  
Feng et al. teach a method of differentiating  pluripotent stem cells into hemogenic endothelial cells by culturing with BMP4 and bFGF (Fig. 1):

    PNG
    media_image2.png
    542
    663
    media_image2.png
    Greyscale

However, Feng et al. does not use WNT in their culture method.  Therefore, Feng is not sufficient to provide a method like that required by claim 85, parts (i) and (ii).  Therefore, Feng et al. is insufficient to provide teachings that could be modified to meet critical portions of the instantly claimed invention.
	Even if further modification of Feng et al. could be made by relying on supplemental teachings from other prior art, to reach a hemogenic endothelial cell type, there would still be a deficiency, requiring ROCK inhibitor culturing of the hemogenic endothelial cells into hematopoietic stem cells.
Slukvin et al. teach a method of differentiating human pluripotent stem cells 
Therefore, the examiner concludes that the instant claims are allowable over the prior art.  This application is a DIV and does not require an ODP rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 85-90, 92, 104, 110, 124, 131, 140-148 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633